Exhibit 10.7

 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT (this “Agreement”) dated as of November 10, 2014, is
entered into by and among Antero Midstream Partners LP, a Delaware limited
partnership (the “Partnership”), Antero Resources Midstream Management LLC, a
Delaware limited liability company (the “General Partner”), and Antero Resources
Corporation, a Delaware corporation (“Antero”). The Partnership, the General
Partner and Antero may be referred to herein individually as “Party” or
collectively as “Parties.”

 

RECITALS

 

WHEREAS, the Partnership, directly or indirectly, owns, will own or may own the
Facilities (as defined below) described below consisting of gathering pipelines
and compressor stations;

 

WHEREAS, the Partnership desires that Antero perform the Operational Services
(as defined below) with respect to the Facilities in accordance with the
commercial agreements attached as exhibits to that certain Amended and Restated
Contribution Agreement, dated as of November 10, 2014, between Antero and the
Partnership, including the Gathering and Compression Agreement (the “Gathering
Agreement”) and the Right of First Offer Agreement (the “ROFO Agreement” and,
together with the Gathering Agreement, the “Commercial Agreements”);

 

WHEREAS, the Partnership and Antero desire to set forth their respective rights
and responsibilities with respect to the operation, maintenance and management
of the Facilities and the provision of the Operational Services;

 

WHEREAS, the Partnership desires that Antero perform the Administrative Services
(as defined below); and

 

WHEREAS, the Parties desire to set forth their respective rights and
responsibilities with respect to the provision of the Administrative Services.

 

NOW THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

ARTICLE 1
DESCRIPTION OF FACILITIES

 

1.1                               Facilities Description.  “Facilities” means
(i) the Gathering System (as defined in the Gathering Agreement), (ii) any
property, equipment or other assets associated with the provision of “Services”
(as defined in the ROFO Agreement) under the ROFO Agreement, and (iii) any other
assets, equipment, accessions and improvements in respect of the foregoing
owned, directly or indirectly, by the Partnership and its subsidiaries
(collectively, the “Partnership Group”). If the Partnership Group acquires or
constructs assets beyond the scope of those included in the Facilities or
otherwise unrelated to the performance of the Partnership Group’s obligations
under the Commercial Agreements, the Partnership and Antero shall enter

 

--------------------------------------------------------------------------------


 

into good faith negotiations to determine whether the assets to be acquired or
constructed shall be constructed, managed and operated by Antero under this
Agreement.

 

ARTICLE 2
PERFORMANCE OF OPERATIONAL SERVICES

 

2.1                               Antero Duties and Authority.  Antero shall
manage, subject to the terms of this Agreement and the direction and control of
the General Partner, on behalf of the Partnership Group, the operation,
maintenance, repair, design, alteration and replacement of the Facilities and of
the business processes associated with the Facilities, as more particularly
described below.

 

2.2                               Operational Services Provided by Antero. 
Antero shall provide, or cause to be provided (through contractors,
subcontractors or affiliates), the following operational services relative to
the Facilities (the “Operational Services”).

 

(a)                                 Antero shall conduct, or cause to be
conducted, all operations with respect to the Facilities, and shall procure and
furnish, or cause to be procured or furnished, all materials, equipment,
services, supplies, and labor necessary for the operation and maintenance of the
Facilities, engineering support for these activities, and related warehousing
and security, including the following:

 

(1)                                 Maintain and operate flow and pressure
control, monitoring, and over-pressure protection;

 

(2)                                 Maintain, repair, recondition, overhaul, and
replace equipment, as needed, to keep the Facilities in good working order;

 

(3)                                 Operate the Facilities in a manner
consistent with the standard of conduct set forth in Section 4.3; and

 

(4)                                 Conduct all other routine day-to-day
operations of the Facilities.

 

(b)                                 Antero shall provide, manage and conduct, or
cause to be provided, managed and conducted, the business operations associated
with the Facilities, including without limitation, the following:

 

(1)                                 Transportation and logistics, including
commercial operations;

 

(2)                                 Contract administration;

 

(3)                                 Gas control;

 

(4)                                 Gas measurement;

 

(5)                                 GIS mapping;

 

(6)                                 Database mapping, reporting and maintenance;

 

2

--------------------------------------------------------------------------------


 

(7)                                 Rights of way;

 

(8)                                 Materials management;

 

(9)                                 Engineering support (including facility
design and optimization); and

 

(10)                          Such other general services related to the
Facilities as the Partnership and Antero may mutually agree from time to time.

 

(c)                                  Antero shall coordinate and direct, or
cause to be coordinated and directed, the activities of persons (including
contractors, subcontractors, consultants, professionals, service and other
organizations) required by Antero to perform its duties and responsibilities
hereunder. Such persons may include employees of Antero or its affiliates or
employees of one or more third persons.

 

2.3                               Records.  Antero will maintain operations,
maintenance, and inspection records, accounting records (kept in accordance with
generally accepted accounting principles) and source documentation
substantiating the Operational Services provided under this Agreement, in
compliance with the Subject Laws (as defined in Section 4.3(b) below) and
Antero’s policies and procedures. Antero shall develop and maintain such records
as are required by laws, regulations, codes, permits, or governmental agencies.

 

2.4                               Outside Agency Requests and Other Notices. 
Should any Party receive notice of a U.S. Department of Transportation (“DOT”)
or any other governmental agency inspection or request for written comments
concerning the Facilities, the Party receiving the notice will notify the other
Parties and permit the other Parties’ representative to be present at all
scheduled inspections and to review all correspondence to or from DOT or other
governmental agency and to coordinate any necessary response.  Each Party shall
as soon as reasonably possible notify the other Parties of the occurrence of any
incident, accident, action, loss, or existence of any unsafe or other condition
which involves or could involve personal injury or property damage or loss
relating to the Facilities or Operational Services.  If notice is first given
orally under this Section 2.4, the notifying Party shall provide written notice
to the other Parties as soon as reasonably possible.

 

2.5                               Environmental Compliance.  All operations
conducted hereunder shall be in compliance with all environmental laws,
rules and regulations of the United States of America and the states where the
Facilities are situated.

 

ARTICLE 3
PERFORMANCE OF ADMINISTRATIVE SERVICES

 

3.1                               Agreement to Provide Administrative Services. 
Antero hereby agrees to provide, or cause to be provided to, the Partnership
Group with certain centralized corporate, general and administrative services,
such as accounting, audit, billing, business development, corporate record
keeping, treasury services, cash management and banking, real property/land,
legal, engineering, planning, budgeting, geology/geophysics, investor relations,
risk management, information technology, insurance administration and claims
processing, regulatory compliance

 

3

--------------------------------------------------------------------------------


 

and government relations, tax, payroll, human resources and environmental,
health and safety, including without limitation permit filing, support for
permit filing and maintenance (collectively, the “Administrative Services” and,
together with the Operational Services, the “Services”).  Antero shall provide,
or cause to be provided to, the Partnership Group with such Administrative
Services in a manner consistent in nature and quality to the services of such
type previously provided in connection with the Facilities prior to their
acquisition by the Partnership Group.

 

ARTICLE 4
RELATIONSHIP OF ANTERO AND THE PARTNERSHIP

 

4.1                               Independent Contractor.  Antero is an
independent contractor and shall perform the Services hereunder as an
independent contractor under the direction and control of the General Partner.
Nothing hereunder shall be construed as creating any other relationship between
Antero and the Partnership, including but not limited to a partnership, agency
or fiduciary relationship, joint venture, limited liability company,
association, or any other enterprise. Neither Party nor its employees shall be
deemed to be an employee of the other Party. The Partnership’s interest is only
in the performance of the Services by Antero in accordance with this Agreement.

 

4.2                               The Partnership’s Right to Observe.  The
Partnership shall at all times have the right to observe and consult with Antero
in connection with Antero’s performance of its obligations under this Agreement.
Further, each of the Parties shall have the right to witness all audits or
environmental assessments of the other to be performed on or in connection with
the Facilities. The Partnership shall comply with all reasonable requirements of
Antero prior to such observation or witnessing, including but not limited to
safety requirements.

 

4.3                               Standard of Conduct of Antero.

 

(a)                                 General Standard. Antero shall (1) perform
the Services and carry out its responsibilities hereunder, and shall require all
contractors, subcontractors and materialmen furnishing labor, material or
services for the operation of the Facilities to carry out their responsibilities
in accordance with workmanlike practices common in the Facilities’ industry, and
(2) exercise the same level of care Antero exercises in the management of its
own business and affairs.

 

(b)                                 Compliance with Procedures and Laws.  Antero
shall perform the Services under this Agreement in compliance with all laws,
permits, rules, codes, ordinances, requirements and regulations of all federal,
state or local agencies, court and other governmental bodies, including without
limitation the Natural Gas Act, the Pipeline Safety Act of 1968, both as
amended, and the regulations and orders of the Federal Energy Regulatory
Commission (“FERC”) and the DOT, which are applicable to (1) Antero’s business
(2) any of the Facilities, and (3) the performance of the Services or any other
obligation of Antero hereunder (collectively, the “Subject Laws”).

 

4

--------------------------------------------------------------------------------


 

ARTICLE 5
REIMBURSEMENT AND BILLING PROCEDURES

 

5.1                               Reimbursement by the Partnership.  Subject to
and in accordance with the terms and provisions of this Article 5 and such
reasonable allocation and other procedures as may be agreed upon by Antero and
the General Partner from time to time, the Partnership hereby agrees to
reimburse Antero for all direct and indirect costs and expenses incurred by
Antero and its affiliates (collectively, the “Antero Group”) in connection with
the provision of the Services to the Partnership Group, including the following:

 

(a)                                 any payments or expenses incurred for
insurance coverage, including allocable portions of premiums, and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Facilities, the Partnership Group’s other
assets or the business of the Partnership Group;

 

(b)                                 salaries and related benefits and expenses
of personnel employed by the Antero Group who render Services to the Partnership
Group, plus general and administrative expenses associated with such personnel;

 

(c)                                  any taxes or other direct operating
expenses paid by the Antero Group for the benefit of the Partnership Group
(including any state income, franchise or similar tax paid by the Antero Group
resulting from the inclusion of the Partnership Group in a combined or
consolidated state income, franchise or similar tax report with Antero as
required by applicable law as opposed to the flow through of income attributable
to the Antero Group’s ownership interest in the Partnership Group); provided,
however, that the amount of any such reimbursement shall be limited to the tax
that the Partnership Group would have paid had it not been included in a
combined or consolidated group with Antero; and

 

(d)                                 all expenses and expenditures incurred by
the Antero Group as a result of the Partnership becoming and continuing as a
publicly traded entity, including costs associated with annual and quarterly
reports, tax return and Schedule K-1 preparation and distribution, independent
auditor fees, partnership governance and compliance, registrar and transfer
agent fees, legal fees and independent director compensation;

 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the Antero Group consist of an allocated portion of costs and
expenses incurred by the Antero Group for the benefit of both the Partnership
Group and the other members of the Antero Group, such allocation shall be made
on a reasonable cost reimbursement basis as determined by Antero.

 

5.2                               Billing Procedures.  The Partnership will
reimburse Antero, or the members of the Antero Group providing the Services, as
applicable (the “Service Provider”), for billed costs no later than the later of
(a) the last day of the month following the performance month or (b) thirty (30)
business days following the date of the Service Provider’s billing to the
Partnership.  Billings and payments may be accomplished by inter-company
accounting procedures and transfers. The Partnership shall have the right to
review all source documentation concerning the liabilities, costs, and expenses
upon reasonable notice and during regular business hours.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 6
TERM AND TERMINATION

 

6.1                               Term.  Unless terminated earlier, this
Agreement shall continue in effect until the twentieth (20th) anniversary of the
date hereof and from year to year thereafter (with the initial term of this
Agreement deemed extended for each of any such additional year) until such time
as this Agreement is terminated, effective upon an anniversary of the date
hereof, by notice from either Party to the other Party on or before the one
hundred eightieth (180th) day prior to such anniversary.

 

6.2                               Termination.

 

(a)                                 Methods of Termination.  Notwithstanding
anything to the contrary in this Agreement, this Agreement may be terminated at
any time (1) by mutual written agreement of the Parties and (2) by the
Partnership, in its sole discretion.

 

(b)                                 Effect of Termination.  Upon termination of
this Agreement, all rights and obligations of the Parties under this Agreement
shall terminate, provided, however, that such termination shall not affect or
excuse the performance of any party under the provisions of Article 7 which
provisions shall survive the termination of this Agreement indefinitely.

 

ARTICLE 7
INDEMNITY

 

7.1                               Indemnification Scope.  IT IS IN THE BEST
INTERESTS OF THE PARTIES THAT CERTAIN RISKS RELATING TO THE MATTERS GOVERNED BY
THIS AGREEMENT SHOULD BE IDENTIFIED AND ALLOCATED AS BETWEEN THEM. IT IS
THEREFORE THE INTENT AND PURPOSE OF THIS AGREEMENT TO PROVIDE FOR THE
INDEMNITIES SET FORTH HEREIN TO THE MAXIMUM EXTENT ALLOWED BY LAW. ALL
PROVISIONS OF THIS ARTICLE SHALL BE DEEMED CONSPICUOUS WHETHER OR NOT
CAPITALIZED OR OTHERWISE EMPHASIZED.

 

7.2                               Indemnified Persons.  Wherever “the
Partnership” or “Antero” appears as an indemnitee in this Article, the term
shall include that entity, its parents, subsidiaries, affiliates, partners,
members, contractors and subcontractors at any tier, and the respective agents,
officers, directors, employees, and representatives of the foregoing entities
involved in actions or duties to act on behalf of the indemnified party.  These
groups will be the “Partnership Indemnitees” or the “Antero Indemnitees” as
applicable, provided, however, that the Partnership Indemnitees shall not
include Antero, and the Antero Indemnitees shall not include the Partnership or
the General Partner. “Third parties” shall not include any Partnership
Indemnitees or Antero Indemnitees.

 

7.3                               Indemnifications.

 

(a)                                 THE PARTNERSHIP SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS THE ANTERO INDEMNITEES FROM AND AGAINST ANY
AND ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LIABILITIES, LOSSES, DAMAGES, FINES,
PENALTIES, JUDGMENTS, EXPENSES AND COSTS, INCLUDING

 

6

--------------------------------------------------------------------------------


 

REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION AND DEFENSE (EACH, A
“LIABILITY”) (INCLUDING, WITHOUT LIMITATION, ANY LIABILITY FOR (1) DAMAGE, LOSS
OR DESTRUCTION OF THE FACILITIES, (2) BODILY INJURY, ILLNESS OR DEATH OF ANY
PERSON, AND (3) LOSS OF OR DAMAGE TO EQUIPMENT OR PROPERTY OF ANY PERSON)
ARISING FROM OR RELATING TO THE PARTNERSHIP’S OR ANTERO’S PERFORMANCE OF THIS
AGREEMENT, EXCEPT TO THE EXTENT SUCH LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE ANTERO INDEMNITEES.

 

(b)                                 ANTERO SHALL RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS THE PARTNERSHIP INDEMNITEES FROM AND AGAINST ANY AND ALL
LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY LIABILITY FOR (1) DAMAGE, LOSS
OR DESTRUCTION OF THE FACILITIES, (2) BODILY INJURY, ILLNESS OR DEATH OF ANY
PERSON AND (3) LOSS OF OR DAMAGE TO EQUIPMENT OR PROPERTY OF ANY PERSON) ARISING
FROM OR RELATING TO ANTERO’S PERFORMANCE UNDER THIS AGREEMENT TO THE EXTENT SUCH
LIABILITY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ANTERO
INDEMNITEES.

 

7.4                               Damages Limitations.  Any and all damages
recovered by either Party pursuant to this Article 6 or pursuant to any other
provision of or actions or omissions under this Agreement shall be limited to
actual damages. CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION BUSINESS
INTERRUPTIONS AND LOST PROFITS) AND EXEMPLARY AND PUNITIVE DAMAGES SHALL NOT BE
RECOVERABLE UNDER ANY CIRCUMSTANCES EXCEPT TO THE EXTENT THOSE DAMAGES ARE
INCLUDED IN THIRD PARTY CLAIMS FOR WHICH A PARTY HAS AGREED HEREIN TO INDEMNIFY
THE OTHER PARTY. EACH PARTY ACKNOWLEDGES IT IS AWARE THAT IT HAS POTENTIALLY
VARIABLE LEGAL RIGHTS UNDER COMMON LAW AND BY STATUTE TO RECOVER CONSEQUENTIAL,
EXEMPLARY, AND PUNITIVE DAMAGES UNDER CERTAIN CIRCUMSTANCES, AND EACH PARTY
NEVERTHELESS WAIVES, RELEASES, RELINQUISHES, AND SURRENDERS RIGHTS TO
CONSEQUENTIAL PUNITIVE AND EXEMPLARY DAMAGES TO THE FULLEST EXTENT PERMITTED BY
LAW WITH FULL KNOWLEDGE AND AWARENESS OF THE CONSEQUENCES OF THE WAIVER
REGARDLESS OF THE NEGLIGENCE OR FAULT OF EITHER PARTY.

 

7.5                               Defense of Claims.  The indemnifying Party
shall defend, at its sole expense, any claim, demand, loss, liability, damage,
or other cause of action within the scope of the indemnifying Party’s
indemnification obligations under this Agreement, provided that the indemnified
Party notifies the indemnifying Party promptly in writing of any claim, loss,
liability, damage, or cause of action against the indemnified Party and gives
the indemnifying Party authority, information, and assistance at the reasonable
expense of the indemnified Party in defense of the matter. The indemnified Party
may be represented by its own counsel (at the indemnified Party’s sole expense)
and may participate in any proceeding relating to a claim, loss, liability,
damage, or cause of action in which the indemnified Party or both Parties are
defendants, provided, however, the indemnifying Party shall, at all times,
control the defense and any appeal or settlement of any matter for which it has
indemnification obligations under this Agreement so long as any such settlement
includes an unconditional release of the indemnified

 

7

--------------------------------------------------------------------------------


 

Party from all liability arising out of such claim, demand, loss, liability,
damage, or other cause of action and does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of the
indemnified Party.  Should the Parties both be named as defendants in any
third-party claim or cause of action arising out of or relating to the
Facilities or Services, the Parties will cooperate with each other in the joint
defense of their common interests to the extent permitted by law, and will enter
into an agreement for joint defense of the action if the Parties mutually agree
that the execution of the same would be beneficial.

 

ARTICLE 8
NOTICES

 

Either Party may give notices to the other Party by first class mail postage
prepaid, by overnight delivery service, or by facsimile with receipt confirmed
at the following addresses or other addresses furnished by a Party by written
notice. Any telephone numbers below are solely for information and are not for
Agreement notices.

 

If to the Partnership to:

 

Antero Midstream Partners LP
1615 Wynkoop Street
Denver, Colorado 80202
Attn: Chief Financial Officer
Fax: (303) 357-7315

 

If to Antero to:

 

Antero Resources Corporation
1615 Wynkoop Street
Denver, Colorado 80202
Attn: Chief Financial Officer
Fax: (303) 357-7315

 

ARTICLE 9
GENERAL

 

9.1                               Succession and Assignment.  This Agreement
shall be binding upon and inure to the benefit of the Parties named herein. No
Party may assign or otherwise transfer either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

9.2                               Governing Law.  This Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of Colorado, excluding any choice of Law rules which may direct the application
of the laws of another jurisdiction.

 

9.3                               Consent to Jurisdiction, Etc.; Waiver of Jury
Trial.  Each of the Parties hereby irrevocably consents and agrees that any
dispute arising out of or relating to this Agreement or any related document
shall exclusively be brought in the courts of the State of Colorado, in

 

8

--------------------------------------------------------------------------------


 

Arapahoe County or the federal courts located in the District of Colorado.  The
Parties agree that, after such a dispute is before a court as specified in this
Section 9.3 and during the pendency of such dispute before such court, all
actions with respect to such dispute, including any counterclaim, cross-claim or
interpleader, shall be subject to the exclusive jurisdiction of such court. 
Each of the Parties hereby waives, and agrees not to assert, as a defense in any
legal dispute, that it is not subject thereto or that such dispute may not be
brought or is not maintainable in such court or that its property is exempt or
immune from execution, that the dispute is brought in an inconvenient forum or
that the venue of the dispute is improper.  Each Party agrees that a final
judgment in any dispute described in this Section 9.3 after the expiration of
any period permitted for appeal and subject to any stay during appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by laws.  THE PARTIES HEREBY WAIVE IRREVOCABLY ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY DOCUMENT CONTEMPLATED HEREIN OR
OTHERWISE RELATED HERETO.

 

9.4                               Non-waiver of Future Default.  No waiver of
any Party of any one or more defaults by the other in performance of any of the
provisions of this Agreement shall operate or be construed as a waiver of any
other existing or future default or defaults, whether of a like or different
character.

 

9.5                               Audit and Maintenance of Records; Reporting. 
Notwithstanding the payment by the Partnership of any charges, the Partnership
shall have the right to review and contest the charges. For a period of two
years from the end of any calendar year, the Partnership shall have the right,
upon reasonable notice and at reasonable times, to inspect and audit all the
records, books, reports, data and processes related to the Services performed by
Antero to ensure Antero’s compliance with the terms of this Agreement.  If the
information is confidential, the parties shall execute a mutually acceptable
confidentiality agreement prior to such inspection or audit.

 

9.6                               Entire Agreement; Amendments and Schedules. 
This Agreement constitutes the entire agreement concerning the subject matter
between the Parties and shall be amended or waived only by an instrument in
writing executed by both Parties. Any schedule, annex, or exhibit referenced in
the text of this Agreement and attached hereto is by this reference made a part
hereof for all purposes.

 

9.7                               Force Majeure.

 

(a)                                 If either Party is rendered unable, wholly
or in part, by force majeure to carry out its obligations under this Agreement,
other than to make payments due, the obligations of that Party, so far as they
are affected by force majeure, will be suspended during the continuance of any
inability so caused, but for no longer period. The Party whose performance is
affected by force majeure will provide notice to the other Party, which notice
may initially be oral, followed by a written notification, and will use
commercially reasonable efforts to resolve the event of force majeure to the
extent reasonably possible.

 

9

--------------------------------------------------------------------------------


 

(b)                                 “Force majeure” means acts of God, strikes,
lockouts or other industrial disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
storms, floods, washouts, arrests and restraints of governments and people,
civil disturbances, terrorist acts, fires, coal mining, oil and gas operations,
timbering operations, explosions, breakage or accidents to machinery or lines of
pipe; freezing of wells on lines of pipe; partial or entire failure of wells or
sources of supply of gas; inability to obtain, or unavoidable delays in
obtaining, at reasonable cost (unless prepaid by the Partnership) servitudes,
right of way grants, permits, governmental approvals or licenses, materials,
equipment or supplies for constructing or maintaining facilities; and similar
events or circumstances, not within the reasonable control of the Party claiming
suspension and which by the exercise of reasonable diligence the Party is unable
to prevent or overcome.

 

(c)                                  The settlement of strikes or lockouts will
be entirely within the discretion of the Party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances when that course is
considered inadvisable is not required.

 

9.8                               Counterpart Execution.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on the Parties hereto.

 

9.9                               Third Parties.  This Agreement is not intended
to confer upon any person not a Party any rights or remedies hereunder, and no
person other than the Parties is entitled to rely on or enforce any
representation, warranty or covenant contained herein.

 

10

--------------------------------------------------------------------------------


 

The Parties have caused this Agreement to be signed by their duly authorized
representatives effective as of the date first written above.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional

 

 

Vice President

 

 

 

 

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

By:

Antero Resources Midstream Management

 

 

LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional

 

 

Vice President

 

 

 

 

 

 

 

ANTERO RESOURCES MIDSTREAM MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional

 

 

Vice President

 

Signature Page — Operational and Management Services Agreement

 

--------------------------------------------------------------------------------